               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                   CIVIL CASE NO. 3:18-cv-00241-MR


JOHNIE B. ERWIN, JR.,           )
                                )
              Plaintiff,        )
                                )
vs.                             )                 ORDER
                                )
ERIK HOOKS, KENNETH LASSITER, )
and DAVID MITCHELL,             )
                                )
              Defendants.       )
_______________________________ )


      THIS MATTER is before the Court sua sponte for a periodic status

review.

      The pro se Plaintiff filed this action pursuant to 42 U.S.C. § 1983 in

May 2018. [Doc. 1]. On May 9, 2018, the Clerk of Court entered a Notice of

Deficiency informing the Plaintiff of his obligation to either pay the $400 filing

fee or file an application to proceed without prepayment of fees and

cautioned him that the failure to do so within 21 days may result in the

dismissal of this action. [Doc. 2].

      The Plaintiff has not paid the filing fee or filed an application to proceed

without prepaying the fee and the deadline to do so has expired.




          Case 3:18-cv-00241-MR Document 3 Filed 06/08/20 Page 1 of 2
      IT IS, THEREFORE, ORDERED that the Plaintiff shall have fourteen

(14) days from the date of this Order in which to pay the filing fee or file an

application to proceed without prepaying the fee. If the Plaintiff fails to do

so, this case will be dismissed without prejudice and closed without further

notice to the Plaintiff.
                                   Signed: June 8, 2020
      IT IS SO ORDERED.




                                        2

         Case 3:18-cv-00241-MR Document 3 Filed 06/08/20 Page 2 of 2
